                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 In re:                                       )
                                              )            Chapter 11
 WALKER MACHINE TOOL                          )
 SOLUTIONS, INC.,                             )            Case No. 19-04553
                                              )
 Debtor.                                      )


                DCR MORTGAGE PARTNERS IX, LP’S OBJECTION TO
                 DEBTOR’S MOTION TO TRANSFER VENUE TO THE
              NORTHERN DISTRICT OF ALABAMA, NORTHERN DIVISION


          DCR Mortgage Partners IX, LP, successor-in-interest to Regions Bank (“DCR”), a

 creditor of Debtor Walker Machine Tool Solutions, Inc. (the “Debtor”), objects to the Debtor’s

 Motion to Transfer Venue to the Northern District of Alabama, Northern Division, Pursuant to

 28 U.S.C. § 1412 (the “Transfer Motion”), as follows:

          Introduction

          Debtor filed the Transfer Motion seeking to transfer this bankruptcy case from the

 Northern District of Alabama, Southern Division, to the Northern District of Alabama, Northern

 Division. Even though DCR is the sole secured creditor of the Debtor, and DCR’s collateral

 encompasses nearly all assets of the Debtor (and such assets are located in Jefferson County,

 Alabama – in the Southern Division), the Debtor asserts that this case should be transferred to

 the Northern Division because the Debtor’s counsel is located in Madison County, Alabama and

 Debtor’s principals and records are maintained in Morgan County, Alabama. (See Doc. 11 at pp.

 2-3). Despite Debtor’s contention within the Transfer Motion, transfer of venue to the Northern

 District of Alabama, Northern Division, will prejudice DCR.




Case 19-04553-DSC11          Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15       Desc Main
                                      Document     Page 1 of 8
        Procedural History & Factual Background

        1.       Debtor filed its Chapter 11 Voluntary Petition in the United States Bankruptcy

 Court for the Northern District of Alabama, Southern Division, on November 5, 2019 (the

 “Petition Date”).

        2.       According to Debtor’s petition, the Debtor’s principal assets are located at the

 following Jefferson County address (DCR holds a security interest and lien on the following real

 estate): 4615 Main Street, Adamsville, Jefferson County, Alabama 35005. (Doc. 1 at p. 1).

        3.       Furthermore, the Debtor’s petition indicates that its principal place of business is

 in Birmingham, Jefferson County, Alabama (within the Southern Division). (See Doc. 1 at p. 1).

        4.       Counsel for DCR entered their notices of appearance on November 6, 2019.

 (Docs. 9-10).

        5.       The Transfer Motion was filed November 7, 2019. (Doc. 11).

        6.       The Transfer Motion was subsequently set for hearing on November 20, 2019.

 (Doc. 13).

        7.       The Debtor moved to continue the hearing on the Transfer Motion on November

 12, 2019. (Doc. 19).

        Argument

        8.       The Transfer Motion is due to be denied; indeed, all the Debtor’s principal assets

 are located in Jefferson County (within the Southern Division). (Doc. 1 at p. 1).

        9.       Furthermore, the several real properties owned by the Debtor, one of which

 houses all of Debtor’s principal personal property assets, are located in Jefferson County (within

 the Southern Division). (Doc. 1 at pp. 1, 12).

                                                  2




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15             Desc Main
                                     Document     Page 2 of 8
        10.     Within the Transfer Motion, Debtor asserts that, “transfer of venue of this chapter

 11 case is in the best interest of the Debtor’s creditors,” and that transfer of venue to the

 Northern Division “optimally suits the persons best situated to value Debtor’s principal assets . . .

 and to protect its interest in the event of Debtor’s liquidation.” (Doc. 2 at p. 2).

        11.     Debtor further states within the Transfer Motion that, “the only basis for

 divisional venue in the Northern District of Alabama, Southern Division[,] could be Debtor’s

 business location in Birmingham, Alabama.” (Doc. 11 at ¶ 10).

        12.     Debtor states in its Transfer Motion that, “the Debtor’s principal place of business

 is in Jefferson County, Alabama,” and also that “Debtor filed this case in the Northern District of

 Alabama, Sothern Division,” and then goes on to state that the Debtor’s principals, records and

 attorney are located within the Northern District of Alabama, Northern Division (not the

 Southern Division where Debtor admittedly filed its petition). (Doc. 11 at ¶¶ 11-16).

   Transfer of this case to the Northern Division will prejudice Debtor’s creditors and will
                       only serve to convenience the Debtor’s attorney.

        13.     Without citing any caselaw, the Debtor asserts that because the Debtor’s business

 is allegedly no longer in operation (however, the Alabama Secretary of State indicates that the

 Debtor is still a valid, currently-existing entity in Alabama), and because various records of the

 Debtor and the Debtor’s attorney and principals are located and/or reside in the Northern District

 of Alabama, Northern Division, that transfer of venue to the Northern District of Alabama,

 Northern Division, is proper.

        14.     DCR, the Debtor’s largest and only secured creditor, does not consent to transfer

 of venue to the Northern District of Alabama, Northern Division, as DCR asserts that the balance



                                                   3




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15              Desc Main
                                     Document     Page 3 of 8
 of equities weighs in favor of this case remaining in the Northern District of Alabama, Southern

 Division.

        15.     As one Bankruptcy Court has explained, a debtor seeking to transfer venue post-

 petition is subject to examination of the impact on the debtor’s creditors:

        The only circumstances in which a court has allowed a debtor to seek a change of
        venue postpetition is when the debtor has moved and a change of venue would be
        convenient to the creditors and would promote the interest of justice.

 In re Moss, 249 B.R. 200, 203 (Bankr. W.D. Mo. 2000) (emphasis in original) (citing In re Bent,

 III, 93 B.R. 329, 331-32 (Bankr. D. Vt. 1988)).

        16.     Here, a change in venue would not be convenient for Debtor’s creditors, which is

 a requirement for the Debtor to transfer venue of this case to the Northern Division. Debtor’s

 creditors, according to the Debtor’s petition, consist of DCR, the Alabama Department of

 Revenue (located in Montgomery, Alabama) and American Express (located in Dallas, Texas).

 Further, it is undisputed that DCR is the Debtor’s largest creditor with an interest in the many

 assets and several parcels of real estate located in Jefferson County, Alabama (located in the

 Southern Division).

        17.     Further, DCR asserts that Debtor has waived its rights to assert impropriety of

 venue by Debtor’s voluntary filing of this case in the Northern District of Alabama, Southern

 Division. See In re Fishman, 205 B.R. 147, 148 (Bankr. E.D. Ark. 1997) (“By filing . . .

 bankruptcy in this district, the debtor waived any right to assert the impropriety of venue.”).

        18.     Accordingly, the Debtor’s Transfer Motion is due to be denied.




                                                   4




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15              Desc Main
                                     Document     Page 4 of 8
          Justice and Convenience of the Parties Will Not be Served if Venue of This Case is
                 Transferred to the Northern District of Alabama, Northern Division.

        19.     In conclusory manner, Debtor states that, “[t]he Northern District of Alabama,

 Northern Division is much more convenient for all interested parties.” (Doc. 11 at p. 3). This is

 simply not true.

        20.     In determining whether transfer of venue in a bankruptcy case is appropriate,

 courts traditionally analyze the following factors: (i) proximity of the creditors to the court; (ii)

 proximity of the debtor; (iii) proximity of witnesses necessary to the administration of the estate;

 (iv) location of assets; (v) economic administration of the estate; and (vi) necessity for ancillary

 administrator administration if liquidation results. In re Commonwealth Oil Refining Co., 596

 F.2d 1239 (5th Cir. 1979), cert. denied, 444 U.S. 1045 (1980).

        21.     In analyzing the first factor set forth above, the proximity of creditors to the court,

 this factor weighs heavily in favor of denying the Transfer Motion. That is, DCR’s attorneys

 (DCR being Debtor’s largest and only secured creditor) are located in the Northern District of

 Alabama, Southern Division, which is the Division in which Debtor voluntarily instituted this

 bankruptcy case.

        22.     The second factor set forth above, the proximity of the debtor to the court, also

 weighs in favor of denial of the Transfer Motion. Pursuant to the Alabama Secretary of State,

 the Debtor is still an active entity and, as set forth in the Debtor’s petition, operates out of two

 locations (both of which are located in the Jefferson County, Alabama within the Northern

 District of Alabama, Southern Division). (See Doc. 1 at p. 12).




                                                  5




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15               Desc Main
                                     Document     Page 5 of 8
         23.    The third factor set forth above, proximity of witnesses necessary to the

 administration of the estate, does not appear to weigh in favor of the Debtor or the Debtor’s

 creditors.

         24.    The fourth factor discussed above, the location of the Debtor’s assets, most

 certainly weighs in favor of denying the Transfer Motion. According to the Debtor’s own

 petition, all the Debtor’s principal assets are located in Jefferson County, Alabama (within the

 Northern District of Alabama, Southern Division). (Doc. 1 at p. 1). Conveniently, while the

 Debtor mentions that its principals and records are located outside of the Southern Division, the

 Debtor makes no mention of the location of all its principal assets within the Transfer Motion

 (perhaps because they are located within the Northern District of Alabama, Southern Division).

 (See generally Doc. 11).

         25.    The fifth factor to be considered in determining whether transfer of venue is

 proper, whether transfer of venue will further economic administration of the estate, also weighs

 in favor of denying the Transfer Motion. All the Debtor’s real and personal property are located

 in the Northern District of Alabama, Southern Division; accordingly, administration of the estate

 in the Northern District of Alabama, Southern Division, would likely be more economical

 compared to administration of the Debtor’s estate in a venue with no connection to Debtor other

 than the fact that Debtor’s principals and attorney happen to reside there.

         26.    Finally, the sixth factor, whether ancillary proceedings will be necessary in the

 event of liquidation, also weighs in favor of denial of the Transfer Motion. Assuming Debtor’s

 contention within the Transfer Motion regarding ceasing operations is true (Doc. 11 at ¶ 12), it

 seems highly probable that Debtor will liquidate some or all its assets for the benefit of its

                                                  6




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15          Desc Main
                                     Document     Page 6 of 8
 creditors. As stated repeatedly herein, all Debtor’s assets are located within the Northern District

 of Alabama, Southern Division; accordingly, should the Debtor commence liquidation

 proceedings they will in all likelihood occur in the Southern Division and not the Northern

 Division.

        27.     Because the balance of equities and the above-listed factors weigh in favor of

 denial of the Transfer Motion, the Transfer Motion should be denied.

        WHEREFORE, DCR respectfully requests that this Court deny the Transfer Motion

 filed by the Debtor (Doc. 11) and grant such other and further relief to which DCR may be

 entitled under the circumstances.

                                                      Respectfully submitted,


                                                      BAKER, DONELSON, BEARMAN,
                                                      CALDWELL & BERKOWITZ, P.C.


                                                      /s/ Samuel C. Pierce
                                                      ERIC L. PRUITT
                                                      SAMUEL C. PIERCE
                                                      420 20th Street North, Suite 1400
                                                      Birmingham, Alabama 35203
                                                      Telephone: 205.244.3832
                                                      Fax: 205.488.3832
                                                      scpierce@bakerdonelson.com
                                                      Attorneys for DCR




                                                  7




Case 19-04553-DSC11         Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15             Desc Main
                                     Document     Page 7 of 8
                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing has been served on the parties below via U.S. Mail,
 postage prepaid.

 Walker Machine Tool Solutions, Inc.
 P.O. Box 339
 Trinity, Alabama 35673
 Debtor

 Stuart M. Maples, Esq.
 Maples Law Firm, PC
 200 Clinton Avenue West, Suite 1000
 Huntsville, Alabama 35801
 Attorney for Debtor


                                                            /s/ Samuel C. Pierce
                                                            OF COUNSEL




                                                8




Case 19-04553-DSC11        Doc 21    Filed 11/18/19 Entered 11/18/19 10:38:15           Desc Main
                                    Document     Page 8 of 8
